Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 13-25 withdrawn
Claims 1-12 elected and pending

Election/Restrictions
Applicant’s election without traverse of 1-12 and species 2,5,5-trimethyl-2-ethoxy-1-oxa-2- silacyclopentane, in the reply filed on 01/05/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a.	Wang’220 (PG Pub 2002/0072220 A1).
Consider Claim 1, Wang’220 teaches the process of forming low dielectric (low k) constant film on a substrate using CVD process (abstract). Wang’220 teaches the process introducing low k precursor as a gaseous reagent (vapor phase) into the reaction vacuum chamber [0023], where the low k precursor is cyclic siloxane precursor compound [0013]. Wang’220 teaches the cyclic siloxane compound to have (–R1–O–)SiR2R3 ring/cyclic, where R1 
Consider Claim 6, Wang’220 teaches the process is PECVD [0021].
Consider Claims 7-8, Wang’220 teaches the use of carrier gas including inert gas (such as nitrogen, He and/or Ar) and oxidant gases such as N2O or O2 [0024].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang’220 (PG Pub 2002/0072220 A1), in view Wang’144 (US Pat. 7,176,144 B1).
Consider Claim 2 and 4-5, Wang’220 teaches the process of forming low dielectric (low k) constant film using CVD process (abstract). 
Wang’220 does not teach the use of TEOS or TMOS as hardening additive.
However, Wang’144 is in the art of forming low dielectric (low k) film (abstract) using PECVD process (Col. 4, lines 60-65), teaches the process of using silica-precursor including cyclic siloxane, TEOS and TMOS in a mixture (Col. 6, lines 21-30).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Wang’220 with Wang’144 to adding TEOS and TMOS to the cyclic siloxane precursor (of Wang’220), to provide with a process for forming porous low dielectric film (Col. 5, lines 47-50).
Consider Claims 9-12, the combined Wang’220 (with Wang’144) the process of applying additional energy such as UV as a thermal treatment, along the use of plasma (Wang’144, Col. 2, lines 50-61), where the applying of plasma energy remove organic porogen (sacrificial porogen) forming voids in the dielectric film (Wang’144, Col. 2, lines 52-56).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang’220 (PG Pub 2002/0072220 A1), in view O’Neill (PG Pub 2003/0049460 A1).
Consider Claim 3, Wang’220 teaches the process in claim 1, having siloxane precursor such as 2-methyl-2-ethyl-1-oxa-2-silacyclopentane (claim 1), where in another embodiment in [0017], show the carbon next to the (Si–O–) having two methyl legends.

    PNG
    media_image1.png
    220
    293
    media_image1.png
    Greyscale

Where in 2-methyl-2-ethyl-1-oxa-2-silacyclopentane, the same carbon, does not have any legends.

    PNG
    media_image2.png
    187
    280
    media_image2.png
    Greyscale
 
Therefore, Wang’220 teaches the forming of cyclic siloxane having two methyl legends on the fifth carbon adjacent to the (Si–O–) within the ring. Leading to having 2,5,5-tertamethyl-2-ethyl-1-oxa-2-silacyclopentane, with reasonable expectation of success.
Wang’220 does not teach the use of ethoxy in the above siloxane structure.
However, O’Neill is in the art of forming low dielectric film [0027] using CVD (abstract), teaches the use of organosilanes and organosiloxanes to include the general 1(n)SiR2(4-n) where n is integer from 1-3 (including 1) and R1 include ethyl, or ethoxy [0042]. Leading to forming ethyl-Si-R2, or ethoxy-Si-R2. Additionally, O’Neill teaches the interchanging of cyclic alkysilane with cyclic alkoxysilane [0043].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Wang’220 with O’Neill to replace the ethyl (in the 2,5,5-tertamethyl-2-ethyl-1-oxa-2-silacyclopentane) to ethoxy leading to 2,5,5-tertamethyl-2-ethoxy-1-oxa-2-silacyclopentane, with reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718